SUMMARY ORDER
Appellant Rodney Morrison appeals from a memorandum and order of the *41District Court, see United States v. Morrison, No. 04-CR-699, 2006 WL 2053729 (E.D.N.Y. July 21, 2006), denying appellant’s motion for reconsideration of Magistrate Judge A. Kathleen Tomlinson’s denial of his renewed bail application. See Bail Hr’g Tr. at 61-65.
Upon a review of the record, and substantially for the reasons set forth in Judge Hurley’s careful and comprehensive order, we conclude that the District Court committed no error.
Accordingly, we AFFIRM the order of the District Court.